                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    RICARDO A. SISNEROS,                                 Case No. 19-cv-01545-JD
                                                       Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE
                                                v.
                                   9
                                                                                             Re: Dkt. No. 2
                                  10    OAKLAND UNIFIED SCHOOL
                                        DISTRICT,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The complaint indicates that this case is substantially similar to another action in this

                                  14   District, Ricardo A. Sisneros v. Oakland Unified School District, 14-cv-5144-JST, which was

                                  15   dismissed in November 2016. Plaintiff is directed to show in writing by May 1, 2019, how the

                                  16   claims and facts here are materially different, and why the case should be allowed to proceed in

                                  17   light of the prior dismissal. Plaintiff is advised that any failure to meet this deadline or the terms

                                  18   of this order will result in dismissal of this case with prejudice under Federal Rule of Civil

                                  19   Procedure 41(b).

                                  20          IT IS SO ORDERED.

                                  21   Dated: April 10, 2019

                                  22

                                  23
                                                                                                      JAMES DONATO
                                  24                                                                  United States District Judge
                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        RICARDO A. SISNEROS,
                                   4                                                          Case No. 19-cv-01545-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        OAKLAND UNIFIED SCHOOL
                                   7    DISTRICT,
                                   8                   Defendant.

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on April 10, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Ricardo A. Sisneros
                                       3002 Galindo Street
                                  18   Oakland, CA 94601
                                  19

                                  20
                                       Dated: April 10, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          2
